DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 16/514,075 of SALTER et al. for “METHOD AND SYSTEM FOR EXTERIOR VEHICLE DISPLAY CONFIGURED TO ISSUE FEEDBACK PROMPTS” with a preliminary amendment filed on July 17, 2019 has been examine.
Claims 1-20 are pending.

Drawings
Drawings Figures 1A-7 submitted on July 17, 2019 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 17, 2019 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-7, 10-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2020/0241529 A1 hereinafter “Salter-1529”. The applied reference has a common Joint Inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to claim 1, Salter-1529 discloses a method (method 100 performed by system 28  for vehicle 10, shown in Figure 1 and described in Paragraphs 003, 0052 and 0057) , comprising: issuing a prompt via a human-machine interface (human-machine interfaces such as touchscreens, shown in Figure 1 and described in Paragraph 0037) on an exterior (exterior displays 30, 34, 36, 38, shown in Figure 1 and described in Paragraph 0037) of a vehicle (vehicle 10, shown in Figure 1 and described in Paragraphs 0037 and 0057), wherein the prompt permits an input indicative of an undesired condition of the vehicle (In the input image 82, the user is presented with three buttons 86, 88, 90. Above the buttons is a panel 92 explaining the buttons 86, 88, 90 in an intuitive way. In this example, the first button 86 may be pressed in order to hold the autonomous vehicle 10, such as if the user anticipates a lengthy unloading process (e.g., a large item is in the cargo area 48) and/or additional passengers are still exiting the autonomous vehicle 10. The second button 88 may be pressed in order to lock and hold the autonomous vehicle 10. This button may be useful when a lengthy unloading process is expected and there are no additional passengers expected to exit the autonomous vehicle 10 at the particular drop-off location., shown in Figures 8-10 and described in Paragraph 0065).
As to claim 3, Salter-1529’s disclosure as set forth above to meet the claimed limitations in claim 1, further Salter-1529  discloses the method further comprising: in response to an input indicating an undesired condition of the vehicle, issuing a prompt via the human-machine interface permitting an input indicating the vehicle can continue with a planned trip (Once the ride is confirmed, the autonomous vehicle 10 will arrive at the user's pick-up location, allow the user to enter, and drive the user to their drop-off location (i.e., destination). At the drop-off location, the vehicle ideally will only be "dismissed," meaning permitted to leave the drop-off location, when the correct user or users have exited the autonomous vehicle, removed all of their personal belongings from the passenger cabin and/or cargo area, and either closed the doors of the autonomous vehicle 10 or indicated that it is safe for the autonomous vehicle 10 to automatically close its doors, described in Paragraph 0053).
As to claim 6, Salter-1529’s disclosure as set forth above to meet the claimed limitations in claim 1, further Salter-1529  discloses further comprising: in response to an input indicating an undesired vehicle condition (a user may have unwittingly dismissed the autonomous vehicle 10 without knowing another passenger was exiting at that same drop-off location, described in Paragraph 0070), verifying whether the input accurately reflects a condition of the vehicle (countdown provides an added layer of protection against pranksters and accidental dismissals, described in Paragraph 0070).
As to claim 7, Salter-1529’s disclosure as set forth above to meet the claimed limitations in claim 6, further Salter-1529  discloses the method further comprising: associating the input indicating the undesired vehicle condition with a user that provided the input (a user may have unwittingly dismissed the autonomous vehicle 10 without knowing another passenger was exiting at that same drop-off location, described in Paragraph 0070); and weighing future inputs from the user based on whether the input accurately reflected the condition of the vehicle (a user or passenger may override the dismissal, at 138. The override may come in the form of an input via the human-machine interface 72, the mobile device 74, or via the side-facing exterior displays 36, 38, described in Paragraph 0070).
As to claim 10, Salter-1529’s disclosure as set forth above to meet the claimed limitations in claim 1, further Salter-1529  discloses wherein the prompt issued via the human-machine interface permits an input requesting that the vehicle be held for a period of time (countdown may be of a predetermined time, such as 10 seconds. During the countdown, a user or passenger may override the dismissal, described in Paragraph 0070).
As to claim 11, Salter-1529’s disclosure as set forth above to meet the claimed limitations in claim 10, further Salter-1529  discloses wherein the human-machine interface displays the period of time the vehicle will be held (countdown may be of a predetermined time, such as 10 seconds,  countdown may also alert those outside the autonomous vehicle 10 to clear away from the area as the autonomous vehicle 10 intends to soon move described in Paragraph 0070).
As to claim 12, Salter-1529’s disclosure as set forth above to meet the claimed limitations in claim 10, further Salter-1529  discloses wherein the human-machine interface issues a prompt permitting an input increasing the period of time (countdown may be of a predetermined time, such as 10 seconds. During the countdown, a user or passenger may override the dismissal, described in Paragraph 0070). 
As to claim 13, Salter-1529’s disclosure as set forth above to meet the claimed limitations in claim 1, further Salter-1529  discloses wherein the prompt issued via the human-machine interface permits an input requesting that a cargo door of the vehicle be opened (described in Paragraph 0062). 
As to claim 14, Salter-1529’s disclosure as set forth above to meet the claimed limitations in claim 1, further Salter-1529  discloses wherein the human-machine side-facing display 38A, shown in Figure 6 and described in Paragraph 0045) and the vehicle includes a second human-machine interface on the exterior of the first side of the vehicle (side-facing display 38B, shown in Figure 6 and described in Paragraph 0045). 
As to claim 15, Salter-1529’s disclosure as set forth above to meet the claimed limitations in claim 14, further Salter-1529  discloses wherein the first human-machine interface is mounted to a front door of the vehicle (side-facing display 38A mounted on front door 76, shown in Figure 6 and described in Paragraph 0045) and the second human-machine interface is mounted to a rear door of the vehicle (side-facing display 38B mounted on front door 78, shown in Figure 6 and described in Paragraph 0045). 
As to claim 16, Salter-1529  discloses a system for a vehicle (system 28  for vehicle 10, shown in Figure 1 and described in Paragraphs 0037 and 0057), comprising: a human-machine interface (human-machine interfaces such as touchscreens, shown in Figure 1 and described in Paragraph 0037) on an exterior (exterior displays 30, 34, 36, 38, shown in Figure 1 and described in Paragraph 0037) of the vehicle (vehicle 10, shown in Figure 1 and described in Paragraphs 0037 and 0057); and a controller (a controller 70, shown in Figure 1 and described in Paragraph 0040) in electronic communication with the human-machine interface (shown in Figure 1 and described in Paragraph 0040), wherein the controller is configured to issue a prompt via the human-machine interface permitting an input (human-machine interfaces, such as touchscreens, which permit users to input information, described in Paragraph 0037) indicative of an undesired condition of the vehicle (In the input image 82, the user is presented with three buttons 86, 88, 90. Above the buttons is a panel 92 explaining the buttons 86, 88, 90 in an intuitive way. In this example, the first button 86 may be pressed in order to hold the autonomous vehicle 10, such as if the user anticipates a lengthy unloading process (e.g., a large item is in the cargo area 48) and/or additional passengers are still exiting the autonomous vehicle 10. The second button 88 may be pressed in order to lock and hold the autonomous vehicle 10. This button may be useful when a lengthy unloading process is expected and there are no additional passengers expected to exit the autonomous vehicle 10 at the particular drop-off location., shown in Figures 8-10 and described in Paragraph 0065). 
As to claim 18, Salter-1529’s disclosure as set forth above to meet the claimed limitations in claim 16, further Salter-1529  discloses wherein, in response to an input indicating an undesired condition of the vehicle, the controller is configured to issue a prompt via the human-machine interface permitting an input indicating the vehicle can continue with a planned trip (Once the ride is confirmed, the autonomous vehicle 10 will arrive at the user's pick-up location, allow the user to enter, and drive the user to their drop-off location (i.e., destination). At the drop-off location, the vehicle ideally will only be "dismissed," meaning permitted to leave the drop-off location, when the correct user or users have exited the autonomous vehicle, removed all of their personal belongings from the passenger cabin and/or cargo area, and either closed the doors of the autonomous vehicle 10 or indicated that it is safe for the autonomous vehicle 10 to automatically close its doors, described in Paragraph 0053)..
As to claim 20, Salter-1529’s disclosure as set forth above to meet the claimed limitations in claim 16, further Salter-1529  discloses wherein the human-machine side-facing display 38A mounted on front door 76, shown in Figure 6 and described in Paragraph 0045) and the vehicle includes a second human-machine interface on an exterior of a rear door on the first side of the vehicle (side-facing display 38B mounted on front door 78, shown in Figure 6 and described in Paragraph 0045). 

Allowable Subject Matter
Claims 2, 4-5, 8-9, 17 and 19 are objected to as being dependent upon a rejected base claim/s, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
As to claim 2, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 2, comprising limitations: in response to an input indicating an undesired condition of the vehicle, issuing a prompt via the human-machine interface permitting an input indicating the vehicle should be dismissed without making a planned trip, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 4, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 4, comprising limitations: wherein the undesired vehicle condition includes a condition of the vehicle requiring maintenance, i.e. in the particular manner it 
As to claim 5, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 5, comprising limitations: associating the input indicating the undesired vehicle condition with a user that provided the input; and taking a particular action based on an input history of the user, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 8, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 8, comprising limitations: wherein the prompt issued via the human-machine interface permits an input indicative of whether a user wishes to cancel a planned trip, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 17, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 17, comprising limitations: wherein, in response to an input indicating an undesired condition of the vehicle, the controller is configured to issue a prompt via the human-machine interface permitting an input indicating the vehicle should be dismissed without making a planned trip, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s). 
As to claim 19, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 19, comprising limitations: wherein, in response to an input indicating an undesired condition of the vehicle, the controller issues a particular command based on an input history of the user, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.
U.S. Publication No. 2019/0119970 A1 of Erlacher et al., discloses a passenger transport vehicle that includes at least one door, an optical detection module to dynamically detect a current fill value representing a number of occupants in the passenger transport vehicle, and a control module operatively connected to the at least one door and the optical detection module. The control module is configured to automatically initiate a closing sequence that includes movement of the door to a closed position once the detected current fill value reaches a predetermined threshold fill value for the passenger transport vehicle
U.S. Publication No. 2017/0018129 A1 of Huebner, discloses a keypad mounted on the exterior of an electric vehicle, for example on the B-pillar, and is used to enter a code to enable unlocking and entry into the vehicle. The keypad is further operative to 
U.S. Publication No. 2017/0153714 A1 of Gao et al., discloses a system and method for locating and identifying a potential passenger by an autonomous vehicle includes: receiving a pickup request for the potential passenger, where the pickup request includes a geographic location for locating and picking up the potential passenger by the autonomous vehicle; locating the potential passenger based on the geographic location and using data from one or more sensors of the autonomous vehicle; and in response to locating the potential passenger, controlling the autonomous vehicle to a position to enable pickup of the potential passenger.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562.  The examiner can normally be reached on Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	/SISAY YACOB/							March 27, 2021           Primary Examiner, Art Unit 2685